DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a storage system, comprising: a memory configured to store a plurality of sets of instruction code, wherein each set is for a different error decoder implementation; and a controller configured to: select one of the sets of instruction code; read the instruction code of the selected set from the memory; and program the controller with the instruction code of the selected set, wherein the controller implements the error decoder specified in the instruction code of the selected set, classified in G06F 9/3836.
II. Claims 8-14, drawn to a storage system, comprising: an encoder; a decoder; controller means; a memory configured to store first instruction code for implementing an additional decoder and second instruction code for implementing an additional encoder; means for programming the controller means with the first instruction code in response to a first condition being satisfied; and means for programming the controller means with second instruction code in response to a second condition being satisfied, classified in G06F9/44505.
III. Claims 15-20, drawn to in a storage system including a field programmable gate array and a memory configured to store first instruction code to implement a host memory , classified in G06F11/076.

The inventions are independent or distinct, each from the other because:
Inventions group I, drawn to a storage system, comprising: a memory configured to store a plurality of sets of instruction code, wherein each set is for a different error decoder implementation; and a controller configured to: select one of the sets of instruction code; read the instruction code of the selected set from the memory; and program the controller with the instruction code of the selected set, wherein the controller implements the error decoder specified in the instruction code of the selected set and group II, drawn to in a storage system including a field programmable gate array and a memory configured to store first instruction code to implement a host memory buffer and second instruction code to implement a controller memory buffer, a method comprising:  26receiving a configuration instruction from a host; in response to the configuration instruction instructing the storage system to implement a host memory buffer, reading the first instruction code from the memory and programing the field programmable gate array with the first instruction code to implement the host memory buffer; and in response to the 
Inventions group I, drawn to a storage system, comprising: a memory configured to store a plurality of sets of instruction code, wherein each set is for a different error decoder implementation; and a controller configured to: select one of the sets of instruction code; read the instruction code of the selected set from the memory; and program the controller with the 
Inventions group II, drawn to in a storage system including a field programmable gate array and a memory configured to store first instruction code to implement a host memory buffer and second instruction code to implement a controller memory buffer, a method comprising:  26receiving a configuration instruction from a host; in response to the configuration instruction instructing the storage system to implement a host memory buffer, reading the first instruction code from the memory and programing the field programmable gate array with the first instruction code to implement the host memory buffer; and in response to the configuration instruction instructing the storage system to implement a controller memory buffer, reading the second instruction code from the memory and programing the field programmable gate array with the second instruction code to implement the controller memory buffer and group III, drawn to in a storage system including a field programmable gate array and a memory configured to store first instruction code to implement a host memory buffer and second instruction code to implement a controller memory buffer, a method comprising:  26receiving a configuration instruction from a host; in response to the configuration instruction instructing the storage system to implement a host memory buffer, reading the first instruction code from the memory and programing the field programmable gate array with the first instruction code to implement the host memory buffer; and in response to the configuration instruction instructing the storage system to implement a controller memory buffer, reading the second instruction code from the memory and programing the field programmable gate array with the second instruction code to 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Applicants’ council on 12/6/2021 to request an oral election to the above restriction requirement, but did not result in an election being made. No communication was established.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112